Per Curiam.
On October 1, 1968, the plaintiff in error, Robert E. Wyman (hereinafter defendant), was convicted, after a trial before a jury, of armed robbery in violation of sec. 943.32 (1) (b) and (2), Stats., and sentenced to an indeterminate term not to exceed five years to run consecutively to a one year sentence previously imposed in another proceeding for an unrelated offense.
The robbery took place in Milwaukee on April 9, 1968. The defendant was arrested in Antigo on April 12th, conveyed to Milwaukee on April 13th, and brought before a magistrate on Monday, April 15th. On April 24th counsel, Mr. James Murphy, was appointed for the defendant at public expense, and second counsel, Mr. Sam Schrin-sky, was subsequently appointed after the defendant disagreed with Mr. Murphy. The defendant attempted to discharge Mr. Schrinsky on October 1st, the day of the trial, but was not permitted to do so and Mr. Schrinsky appeared in behalf of the defendant at the trial and sentencing.
Thereafter, the defendant sought an appellate review of his conviction in this court. Upon the defendant’s request as an indigent, this court appointed Mr. Philip L. Padden as counsel to review the record and advise the defendant and pursue any appropriate postconviction procedures.
Pursuant to the directions of this court Mr. Padden interviewed the defendant, reviewed the entire record and was of the belief that the defendant did not have any arguably meritorious grounds for appeal. He then filed a report in the form of a brief with the court and the defendant, pursuant to Anders v. California (1967), 386 U. S. 738, 87 Sup. Ct. 1396, 18 L. Ed. 2d 493.
This court examined the no merit report filed by Mr. Padden and then independently reviewed the record and concluded, as Mr. Padden did, that there were no meritorious grounds for an appeal.
*525On February 25, 1970, this court filed a per curiam unpublished opinion which set forth its review of Mr. Padden’s no merit report and its own opinion that the contentions made by the defendant had no merit on appeal.
The defendant was advised that Mr. Padden was discharged as his counsel and that he could pursue his appeal (in this instance a writ of error) pro se. The defendant has done so and the matter is again before us upon the defendant’s brief and the response brief of the state.
The defendant has raised what he refers to as 21 “Questions Involved.”
Most of the questions raised were fully considered by Mr. Padden’s no merit report and our subsequent review of the record and unpublished opinion. We do not intend to refer to those issues again.
Other issues raised are not encompassed by the record and are therefore not subject to review by writ of error.
As to the remaining issues, — we have again reviewed the record and find they have no merit and do not warrant further review.
The defendant was afforded a jury trial and was fairly convicted upon ample credible evidence. The sentence imposed was considerate and fair. He has had the benefit of advice and assistance, at public expense, of three counsel known to this court to be competent and diligent. He has likewise had a prior review by this court.
Further discussion of this matter is unwarranted and, therefore, the judgment is affirmed.